DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 11 February 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election of group I, claims 1-16 and newly added claims 21-24, and cancellation of non-elected claims 17-20, in the reply filed on 11 February 2021 are acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Drawings

3.	Replacement drawing sheets were received on 02 June 2020.  These drawings are acceptable.

Allowable Subject Matter

4.	Claims 1-16, 21-24 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest, in combination with the other claim limitations, a method that includes removing dummy gate material to expose a sidewall of a fin while a portion of the dummy gate electrode remains along the sidewall, and subsequently forming a gate structure over the fin and along the remaining portion of dummy gate material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach replacement gate methods for finFET devices.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws